Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “facilitating a second connection to second network equipment via a private ad hoc network created via a cellular network, wherein the private ad hoc network is distinct from the private network, wherein the second connection facilitates access to the group of devices by the user equipment via the private ad hoc network based on the user equipment being determined to be located outside the defined geographic area, wherein facilitating the second connection comprises selecting first edge network equipment of the second network equipment for the second connection based on a first latency, associated with using the first edge network equipment to communicate with the group of devices, having been determined to be less than a second latency of second edge network equipment of the second network equipment.”
 	Independent claim 10 requires “establishing, by the system, a cellular network communication link between the local area network equipment and cellular network equipment, wherein the cellular network equipment is included in a group of network equipment associated with a communication network provider, wherein the cellular network equipment facilitates communication between the user equipment and the group of devices via the cellular network communication link based on the user equipment being outside the defined area, wherein 
 	Independent claim 18 requires “establishing a cellular network connection between the first network equipment and second network equipment via a private ad hoc network created via the cellular network connection , wherein the first network equipment discontinues communicating with the user equipment and the second network equipment facilitates second communication between the user equipment and the group of communication devices via the private ad hoc network established via  the cellular network connection based on the user equipment being located outside of the defined range of the group of communication devices, wherein establishing the cellular network connection comprises selecting first edge network equipment of the cellular network equipment for the cellular network connection based on a first latency, associated with using the first edge network equipment to communicate with the group of communication devices, having been determined to be less than a second latency of second edge network equipment of the cellular network equipment.”
 	The prior art of record (in particular, Kim et al (US 2016/0100023) (hereinafter Kim) does not disclose, with respect to claim 1, “facilitating a second connection to second network equipment via a private ad hoc network created via a cellular network, wherein the private ad hoc network is distinct from the private network, wherein the second connection facilitates access to the group of devices by the user equipment via the private ad hoc network based on the 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477